Citation Nr: 1715876	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-05 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether VA committed clear and unmistakable error (CUE) when, by rating decisions entered in March 1973 and October 2005, it denied a compensable rating for corneal scars of both eyes with retained foreign bodies.

2.  Whether VA committed CUE when, by a rating decision entered in March 1973, it denied a compensable rating for shrapnel fragment wound scars of the right bicep and left upper quadrant of the buttock.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to September 1971, to include service in Vietnam from March 1970 to February 1971.  His decorations include the Combat Infantryman Badge and Vietnam Service Medal with two Bronze Stars.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2009, the Veteran raised the issue of whether VA committed CUE when, by a rating decision entered in March 1973, it denied a compensable rating for shrapnel fragment wound scars of the face.  That issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

For the reasons set forth below, the matters developed for appeal are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

On a March 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Travel Board hearing in connection with the present appeal.  In March 2017, his representative pointed out that the request for hearing had not been withdrawn and remained pending.

The Veteran is entitled to the requested hearing.  38 C.F.R. § 20.700.  Accordingly, a remand of this matter for the AOJ to schedule the hearing is warranted.

For the reasons stated, this case is REMANDED for the following action:
Schedule the Veteran for a Travel Board hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, return the case to the Board in accordance with current appellate procedures, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

